Title: To James Madison from William Jones, 9 July 1814 (Abstract)
From: Jones, William
To: Madison, James


        § From William Jones. 9 July 1814, Navy Department. “I have the honor to enclose for your signature, a Brevet commission for Anthony Gale now a captain in the marine Corps & who has been of that grade more than ten years: and a Brevet commission for Richard Smith also a captain in the Marine Corps, who is recommended by Commodore Chauncey and the other commanding naval Officers at Sacketts Harbour as deserving such a Commission ‘for meritorious conduct.’”
      